COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  CHRISTOPHER SALCIDO,                           No. 08-21-00148-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                              346th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20190D02393)
                                     §

                                           ORDER

        On September 1, 2021, Christopher Salcido filed a notice of appeal and requested that this

Court appoint counsel on appeal for him. This Court does not have the authority to appoint

counsel. Therefore, the trial court is ORDERED to appoint counsel to represent Appellant on

appeal. The order of appointment shall be filed with the trial court no later than September 13,

2021. A copy of the order shall be provided to this Court on or before September 15, 2021.

Further, the order of appointment shall be included in the clerk’s record once the issue of

jurisdiction is resolved.

        IT IS SO ORDERED this 3rd day of September, 2021.

                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.